Citation Nr: 0329638	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had recognized Philippine guerilla service from 
March 1944 to June 1945.  He died in August 1997, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  The Board originally reviewed this 
issue in March 2001, and determined that additional 
development was required to comply with the recently enacted 
Veterans Claims Assistance Act of 2000 (codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002)).  The RO 
successfully completed the requested development, but 
continued the denial of the claim.  As such, this matter was 
returned to the Board for additional appellate consideration.  

In a decision of August 2002, the Board denied service 
connection for the cause of the veteran's death.  The Board 
deferred review of the issue regarding DIC under 38 U.S.C.A. 
§ 1318 pending review of applicable regulations by the United 
States Court of Appeals for the Federal Circuit.  The stay on 
adjudication of such claims has since been lifted, and the 
issue is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died in August 1997 of a cerebrovascular 
accident secondary to hypertension.

2.  The veteran was service connected for the residuals of a 
gunshot wound to the right hand, including the amputation of 
the fourth and fifth digits of the right hand, with a 
combined rating of 60 percent, at the time of his death.

3.  The veteran is not shown to have hypertension in service 
or within one year of his discharge from service.

4.  The appellant has submitted a claim for benefits under 
38 U.S.C.A. § 1318 based on entitlement to a total disability 
rating for a continuous period of at least 10 years prior to 
death.

5.  In October 1992, the veteran applied for an increased 
rating for his service-connected disabilities; that claim was 
denied by the RO in October 1992 and the veteran did not file 
an appeal of that rating.  

6.  Medical records dated in October 1992 show that the 
veteran had amputated 3rd, 4th and 5th fingers of the right 
hand at that time.  


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
based on entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death are not 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service connected 
disabilities warranted a 100 percent rating for ten years 
prior to his death.  The disabilities which were incurred in 
service included residuals of a gunshot wound to the right 
hand, including the amputation of the fourth and fifth digits 
of the right hand.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  As will be explained more fully below, the 
development of evidence in a case such as this is very 
limited as the claim for entitlement is to be evaluated based 
on the evidence which is of record at the time of the 
veteran's death, or evidence of which the VA had control as 
of the date of death.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  
Moreover, the appellant has indicated, in a statement dated 
in August 2003, that she has no additional evidence to 
submit.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new VCAA implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318 (West 1991 and Supp. 2002).

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in 
receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2002).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:
"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2000) (emphasis added).

The January 2000 revision of sections 3.22 and 3.54 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  In light of this position taken by the 
Secretary in the Supplementary Information that accompanied 
the January 2000 rule changes, the Board finds that Karnas is 
not applicable in this situation, and that entitlement to 
section 1318 DIC benefits can not be established by way of 
hypothetical entitlement, no matter when the claim was filed.  
c.f. Timberlake v. Gober, 14 Vet. App. 122 (2000) (containing 
dicta that the revisions to 38 C.F.R. § 3.22 which defined 
"entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive basis could not be 
applied if it would lead to a less advantageous result to the 
appellant).  

The Board's interpretation is confirmed by the recent 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Court stated 
that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

During his lifetime, the veteran was service connected for 
residuals of gunshot wounds to his right hand.  The 
disability rating was 60 percent.  The veteran did not have 
an outstanding claim for increase or for service connection 
at the time of his death.  The claim which was filed in 
October 1992 had been denied that same month, and the medical 
records associated with that claim only show that he had in 
fact had amputations of the 3rd, 4th and 5th fingers.  In 
connection with the claim of entitlement to service 
connection for the cause of the veteran's death, the VA 
obtained an opinion as to the likelihood that the service-
connected disabilities contributed materially to the 
veteran's death.  The medical opinion, rendered in January 
2002, reflects that there is no likelihood that the veteran's 
service-connected disability contributed materially or caused 
his death due to cerebrovascular accident.  The record does 
not otherwise show that the service-connected disabilities 
rendered the veteran totally disabled.  The veteran was not 
rated totally disabled due to service-connected disability.  
Thus, the current claim for DIC based on hypothetical 
entitlement is precluded by the terms of the revised version 
of 38 C.F.R. § 3.22.  

The claim for entitlement to DIC would fail even under the 
Court's interpretation of the version of the regulation which 
was in effect prior to the revision of the 38 C.F.R. § 3.22 
in January 2000.  In this regard, the Board notes that when, 
beginning with Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (CAVC) 
concluded that section 1318(b) established a basis for 
entitlement to DIC based on hypothetical entitlement to a 
total rating, the Court specifically held that entitlement to 
dependency and indemnity compensation under § 1318(b) may be 
established when the "evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable" establish 
that the veteran "hypothetically would have been entitled" 
to receive compensation for a total disability rating for 
service-connected disability for a period of ten years 
immediately preceding death.  Green, 10 Vet. App. At 118 
(emphasis added).

The CAVC relied upon Green in several subsequent cases.  In 
Carpenter v West, 11 Vet. App. 140 (1998), the CAVC stated 
that claimants seeking DIC under section 1318 are "'given 
the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection related 
issue...based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable.'"  Id. at 145 
(emphasis added) (quoting Green, 10 Vet. App. at 118).  The 
CAVC further stated that the appellant in Carpenter was 
"entitled to an adjudication of her DIC claim under section 
1318 as though it were a claim brought by the veteran prior 
to his death."  Id. at 147.  In Wingo v. West, 11 Vet. App. 
307 (1998), the CAVC concluded, based on Green, that it was 
necessary to remand the case "for a determination, based 
upon evidence in the veteran's claims file or before VA at 
the time of the veteran's death....whether, had he brought a 
claim more than 10 years prior to his death, he 'would have 
been entitled' to receive a total disability rating for the 
10 years immediately preceding his death."  Id. at 312 
(emphasis added).

In Cole v. West, 13 Vet. App. 268 (1999), the CAVC summarized 
its precedents concerning section 1318 as follows:

[U]nder the umbrella of a general section 1318 
claim, a VA claimant may receive section 1318 DIC 
under any of the three following theories:  (1) if 
the veteran was in actual receipt of compensation 
at a total disability rating for 10 consecutive 
years preceding death....; (2) if the veteran would 
have been entitled to receive such compensation but 
for CUE in previous final [regional office] 
decisions and certain previous final [Board of 
Veterans' Appeals] decisions....; or (3) if, on 
consideration of the "evidence in the veteran's 
claims file or VA custody prior to the veteran's 
death and the laws then or subsequently made 
retroactively applicable", the veteran 
hypothetically would have been entitled to receive 
a total disability rating for a period or periods 
of time, when added to any period during which the 
veteran actually held such a rating, that would 
provide such a rating for at least the 10 years 
immediately preceding the veteran's death.

Id. at 274 (emphasis added).  With respect to the third of 
those theories, the CAVC explained that "the nature of a 
hypothetically 'entitled to receive' section 1318 claim is 
analogous to a CUE-based section 1318 'entitled to receive' 
claim in that the former may succeed on the basis only of the 
evidence and law that existed at a fixed point in the past."  
Id. at 278 (emphasis added).  Although the Federal Circuit 
made a statement in Hix and Pardue v. Gober, 225 F.3d 1377, 
1380-1381 (Fed. Cir. 2000) which was to the effect that 
hypothetical entitlement could be predicated on new evidence 
presented by the surviving spouse, that statement is 
considered nonbinding dicta.  See VAOPGCPREC 9-2000.  

The Board notes the provision in 38 C.F.R. § 3.22 which 
provides for entitlement when [t]he veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  The appellant has 
not urged that there has been such an error.  Thus, the 
current claim for DIC based on hypothetical entitlement is 
precluded by the terms of the revised version of 38 C.F.R. 
§ 3.22.  

For the foregoing reasons, the Board finds that the claim for 
DIC under 38 U.S.C.A. 












§ 1318 based on entitlement to a total disability rating for 
a continuous period of at least 10 years prior to death is 
denied as a matter of law.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



